725 N.W.2d 460 (2007)
HIGHLAND PARK POLICEMEN & FIREMEN RETIREMENT SYSTEM, Plaintiff/Counter-Defendant-Appellee, and
Highland Park Retired Police & Firemen Association, Intervening Plaintiff, and
Charles Harper, Intervening Plaintiff-Appellant,
v.
CITY OF HIGHLAND PARK, Highland Park Finance Director, Highland Park Treasurer, Highland Park City Clerk, and Highland Park City Counsel, Defendants-Appellees, and
Highland Park Emergency Financial Manager, Defendant/Counter-Plaintiff-Appellee.
Docket No. 131778. COA No. 252424.
Supreme Court of Michigan.
January 10, 2007.
On order of the Court, the application for leave to appeal the June 22, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.